Exhibit 10.2

 

May 14, 2020

 

To:Babcock & Wilcox Enterprises, Inc.
1200 East Market Street, Suite 650
Akron, Ohio
Attention: General Counsel



 

Re:That certain Amended and Restated Credit Agreement, dated as of the date
hereof (as amended, supplemented, restated, amended and restated or otherwise
modified from time to time, the “Credit Agreement”) among Babcock & Wilcox
Enterprises, Inc., a Delaware corporation (the “Company”), Bank of America,
N.A., in its capacity as administrative agent for the Lenders (as defined in the
Credit Agreement) (in such capacity, the “Administrative Agent”), and each of
the Lenders from time to time party thereto.

 

Ladies and Gentlemen:

 

This letter agreement (this “Fee Letter”) is delivered to you in connection with
(a) the Credit Agreement and (b) that certain Fee and Interest Equitization
Agreement, dated as of the date hereof (the “Equitization Agreement”), by and
between the Company, B. Riley Financial, Inc. (“B. Riley”) and B. Riley FBR,
Inc. Capitalized terms used but not defined herein have the meaning given to
them in the Credit Agreement.

 

The Company desires to obtain accommodations in respect of certain interest and
fee obligations in connection with Term Loans extended or to be extended under
the Credit Agreement in accordance with the terms and conditions set forth in
the Credit Agreement; B. Riley has agreed to provide funding to the Loan Parties
in an amount up to $70,000,000 in the form of Tranche A-6 Term Loans pursuant
and subject to the terms and conditions of the Credit Agreement; and B. Riley
desires to provide certain accommodations to the Company by permitting the
Company to pay certain of its interest and fee obligations in the form of Stock
or Stock Equivalents or, only to the extent required pursuant to Section
1(c)(iii) of the Equitization Agreement, Cash or Cash Equivalents in lieu of
Stock or Stock Equivalents, subject to the terms and conditions set forth
herein, in the Equitization Agreement and in the Credit Agreement.

 

In connection with the foregoing, and in good and valuable consideration of the
agreements contained herein and in the Credit Agreement, the Company and B.
Riley hereby agrees as follow:

 

A. Fee: The Company will pay to B. Riley a fee of $3,900,000 (the “Fee”). The
Fee shall be in consideration for the B. Riley Limited Guaranty and shall be due
and payable in the form of Stock of the Company in accordance with the terms and
conditions of the Equitization Agreement.

 

B. Interest Payments: On each relevant Interest Payment Date, the interest
accrued from May 14, 2020 through and including December 31, 2020 on the unpaid
principal amount of the Term Loans, (including the Tranche A-6 Term Loans),
shall be payable to B. Riley in the form of Stock of the Company in accordance
with the terms and conditions set forth in the Equitization Agreement and
subject to the terms and conditions of the Credit Agreement.

 

 

 



 

C. Fees Due and Payable: The fees described above in this Fee Letter shall be:
(a) fully earned upon becoming due and payable in accordance with the terms
hereof; (b) non-refundable for any reason whatsoever; and (c) only to the extent
required pursuant to Section 1(c)(iii) of the Equitization Agreement, payable in
U.S. dollars in immediately available funds, free and clear of, and without
deduction for, any and all present or future applicable taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto.
The Company’s obligation to pay the foregoing fees and interest will not be
subject to counterclaim or setoff for, or be otherwise affected by, any claim or
dispute the Company may have.

 

D. Beneficiaries: This Fee Letter is binding on and solely to the benefit of and
enforceable by B. Riley and the Company, and nothing set forth in this Fee
Letter shall be construed to confer upon or give to any other person any
benefits, rights or remedies under or by reason of, or any rights to enforce or
cause B. Riley to enforce any provisions of this Fee Letter.

 

E. Governing Law and Waiver of Trial by Jury: This Fee Letter is governed in all
respects, including as to validity, interpretation and effect, by the laws of
the State of New York, without giving effect to its principles or rules of
conflict of laws, to the extent such principles are not mandatorily applicable
by statute and would permit or require the application of the laws of another
jurisdiction. The parties hereto hereby irrevocably submit to the exclusive
jurisdiction of the Courts of the State of New York sitting in New York County
and the United States District Court of the Southern District of New York, and
any appellate court from any thereof solely in respect of the interpretation and
enforcement of the provisions of this Fee Letter, and irrevocably agree that all
claims in respect of the interpretation and enforcement of the provisions of
this Fee Letter, or with respect to any action or proceeding hereunder, shall be
heard and determined in any of the Courts of the State of New York sitting in
New York County and the United States District Court of the Southern District of
New York, and that such jurisdiction of such courts with respect thereto shall
be exclusive, except solely to the extent that all such courts shall lawfully
decline to exercise such jurisdiction. Each party hereto hereby waives and
agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof, that it is not subject to such
jurisdiction. Each party hereto hereby waives and agrees not to assert, to the
maximum extent permitted by law, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof, that such action, suit or
proceeding may not be brought or is not maintainable in such courts, that the
venue thereof may not be appropriate or that this Fee Letter may not be enforced
in or by such courts. The parties hereto hereby consent to and grant any such
court jurisdiction over the person of such parties and over the subject matter
of any such dispute. THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) BROUGHT BY EITHER OF THEM AGAINST THE OTHER IN ANY
MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH OR CONTEMPLATED BY THIS FEE
LETTER.



 

F .Miscellaneous: This Fee Letter constitutes the sole agreement, and supersedes
all prior agreements, understandings and statements, written or oral, between
the parties hereto with respect to the subject matter hereof. The terms of this
Fee Letter may not be modified or otherwise amended, or waived, except pursuant
to a written agreement signed by the parties hereto. This Fee Letter may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one and the same instrument.

 

G. Subordination: All payments, whether in the form of Stock or Stock
Equivalents or Cash or Cash Equivalents to any B. Riley Party under this Fee
Letter to B. Riley or any of its affiliates shall be subject to the provisions
of Article XI of the Credit Agreement and any other subordination terms set
forth therein. For the purposes of Article XI of the Credit Agreement and any
other subordination terms set forth therein, the fee payable pursuant to clause
(A) hereof shall be deemed to be payable in respect of the Tranche A-6 Term Loan
Commitments.

 

[signature pages follow]

 



2

 



 

Very truly yours,         B. RILEY FINANCIAL, INC.         By: /s/ Bryant R.
Riley   Name: Bryant R. Riley   Title: Co-CEO  

 







Acknowledged and agreed as of the date first above written:       BABCOCK &
WILCOX ENTERPRISES, INC.         By: /s/ Dwayne M. Petish   Name: Dwayne M.
Petish   Title: Treasurer  

 

 

3

 

